Per Curiam.
The order should be modified to include on the separate trial any issue relating to the due execution of any testamentary paper or papers executed by the deceased on September 8, 1937, reserving to the parties the right to contest at the later trial the mental competency of the deceased and any question of fraud or undue influence, and, as so modified, affirmed.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously modified as indicated in opinion, and, as so modified, affirmed. Settle order on notice.